United States Court of Appeals
                              For the Eighth Circuit
                          ___________________________

                                  No. 16-3526
                          ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                               Steven Marquain Davis

                        lllllllllllllllllllll Defendant - Appellant
                                        ____________

                      Appeal from United States District Court
                 for the Western District of Missouri - Kansas City
                                  ____________

                               Submitted: May 26, 2017
                                 Filed: June 1, 2017
                                   [Unpublished]
                                   ____________

Before GRUENDER, ARNOLD, and KELLY, Circuit Judges.
                         ____________

PER CURIAM.

      In this direct criminal appeal, Steven Davis challenges the sentence the district
     1
court imposed after he pleaded guilty to one count of Bank Robbery, 18 U.S.C.


         1
        The Honorable Dean Whipple, United States District Judge for the Western
District of Missouri.
2113(a), and one count of Use of a Firearm During a Crime of Violence, 18 U.S.C.
924(c)(1)(A)(ii), pursuant to a written plea agreement that contained a waiver of the
right to challenge his conviction and sentence. Davis’s counsel moves to withdraw,
and in a brief submitted under Anders v. California, 386 U.S. 738 (1967), argues that
the district court erred by imposing an unreasonable sentence that did not adequately
and fully address the criteria enumerated in 18 U.S.C. § 3553(a).

       We conclude that the appeal waiver is enforceable, because our review of the
record demonstrates that Davis entered into the plea agreement and the appeal waiver
knowingly and voluntarily; the argument falls within the scope of the waiver; and no
miscarriage of justice would result from enforcing the waiver. See United States v.
Scott, 627 F.3d 702, 704 (8th Cir. 2010) (de novo review of validity and applicability
of appeal waiver); United States v. Andis, 333 F.3d 886, 890-92 (8th Cir. 2003) (en
banc) (discussing enforcement of appeal waivers); see also Nguyen v. United States,
114 F.3d 699, 703 (8th Cir. 1997) (defendant’s statements made during plea hearing
carry strong presumption of verity). Furthermore, we have independently reviewed
the record under Penson v. Ohio, 488 U.S. 75 (1988), and have found no
non-frivolous issues for appeal outside the scope of the waiver.

      Accordingly, we grant counsel’s motion, and we dismiss this appeal.
                     ______________________________




                                         -2-